COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00336-CR


WALTER DIAZ                                                           APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant filed a notice of appeal challenging his conviction and probated

sentence for unauthorized use of a motor vehicle. The trial court sentenced

appellant on April 29, 2010, and appellant filed a timely motion for new trial.

Accordingly, appellant’s notice of appeal was due July 28, 2010. See Tex. R.

App. P. 26.2(a)(2). Appellant did not file a notice of appeal until August 11, 2010,

and he did not file a timely motion to extend time to file the notice of appeal. See

      1
       See Tex. R. App. P. 47.4.
Tex. R. App. P. 26.3. Appellant’s counsel responded to a prior inquiry regarding

the trial court’s certification, but he did not respond to our inquiry regarding the

late notice of appeal. Nevertheless, his response regarding the certification does

not show grounds for continuing the appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f); Olivo v. State, 918 S.W.2d at 519, 522–23 (Tex. Crim. App.

1996).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 28, 2010




                                         2